Citation Nr: 1010931	
Decision Date: 03/23/10    Archive Date: 03/31/10

DOCKET NO.  04-12 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hyperinflation of 
the jugular vein, to include as secondary to service-
connected disabilities.

2.  Entitlement to a disability evaluation in excess of 30 
percent for service-connected chronic obstructive pulmonary 
disease (COPD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant served on active duty from December 1965 to 
October 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
St. Petersburg, Florida, and an August 2003 rating decision 
by the RO in Reno, Nevada.  In May 2008, the Board remanded 
the claim for the purpose of obtaining additional information 
with respect to the appellant's claim.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Since the Board's last remand of May 2008, and after 
additional development was accomplished on this claim, the 
appellant has requested that he be allowed to provide 
testimony before the Board via a videoconference hearing.  
His request was submitted in January 2010.  

Pursuant to 38 C.F.R. § 20.703 (2009), an appellant may 
request a hearing before the Board subject to the 
restrictions of38 C.F.R. § 20.1304 (2009).  A hearing on 
appeal will be granted if an appellant, or his 
representative, expresses a desire to appear in person.  See 
38 C.F.R. § 20.700 (2009).  The importance of responding to a 
request for a hearing is recognized under 38 C.F.R. § 
20.904(a)(3) (2009), as a Board decision may be vacated when 
there is a prejudicial failure to afford an appellant a 
personal hearing.

Thus, in order to ensure full compliance with due process 
requirements, therefore, the AMC/RO must schedule such a 
hearing.  See 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 
19.75, 19.76, 20.700, 20.703, 20.704, 20.904(a)(3) (2009).  
The case is REMANDED to the RO/ AMC for the following 
development:

The RO/AMC should schedule the appellant 
for a videoconference hearing before a 
Veterans Law Judge, as requested by the 
appellant.  See 38 C.F.R. §§ 20.703, 
20.704, 20.1304 (2009).  All 
correspondence pertaining to this matter 
should be associated with the claims 
folder.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


